Woods, J.,
delivered the opinion of the court.
The. jurisdiction of every justice of the peace is co-extensive with his county, and he may issue any process in matters within his jurisdiction, as is unmistakably to be seen on the face of section 2191, code 1880. The limitation of this jurisdiction arises in two classes of cases, viz., where freeholders or householders áre defendants. But this limitation is itself subject to exception. The limitation on the jurisdiction co-extensive with the county is that every freeholder or householder shall he sued in the district in which he resides, if there be an acting justice therein, and qualified to try the householder’s or freeholder’s suit; hut the limitation is not without exception. The householder may be sued in the district in which the debt was contracted, the liability incurred or in which the property may be found. The only limitation *214upon the jurisdiction co-extensive with the county is applicable alone to householders or freeholders of the county.
The other provisions of law touching the jurisdiction of justices in attachment suits is found in section 2475, and, by this section, it is clear that, the justice issuing attachment writs, in cases within his jurisdiction as to amounts, may make them, in every ease, returnable before himself or returnable before any other justice of any district in which the defendant or any of his property or effects may be found.
The writ in the case at bar was properly made returnable, the defendant being a non-resident, before the justice who issued it.

Reversed and remanded.